Fourth Court of Appeals
                                         San Antonio, Texas
                                            September 26, 2017

                                           No. 04-16-00786-CV

                                    Anthony MOORE and Joann Moore,
                                              Appellants

                                                     v.

                                              David SUBIA,
                                                Appellee

                         From the County Court at Law No. 3, Bexar County, Texas
                                     Trial Court No. 2016CV04165
                              Honorable David J. Rodriguez, Judge Presiding

                                                ORDER
               The Appellee’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellee’s brief
      is this date GRANTED. Time is extended to October 20, 2017.

                                                                       PER CURIAM

      ATTESTED TO:        ______________________________
                          KEITH E. HOTTLE,
                          Clerk of Court




cc:              Joann Moore                                 Christopher John Deeves
                 P.O. Box 340096                             Law Office of Christopher Deeves
                 San Antonio, TX 78234                       1370 Pantheon Way, Suite 110
                                                             San Antonio, TX 78232
                 Anthony Moore
                 P.O. Box 340096                             Kenneth E. Grubbs
                 San Antonio, TX 78234                       Law Offices of Kenneth Grubbs
                                                             Woodcock Building, Suite C-120
                                                             4241 Woodcock Drive
                                                             San Antonio, TX 78228